DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
In response to the September 17th, 2021 Office action, claims 1, 8 and 15 were amended and claims 5, 12 and 18 were canceled.
Examiner’s Remarks
An Examiner’s Amendment appears below to address dependency references, the response filed December 16th, 2021, incorrectly references dependencies for claims 2, 4, 6 and 7 with the language “Error! Reference source not found.”  The Examiner address this issue by having them depend from independent claim 1, as previously presented.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please amend the following claims as follows:
2.  (Currently Amended) The method of claim [[Error! Reference source not found.]] 1, further comprising: identifying a data management requirement, the data management requirement being associated with a data enforcer, the data enforcer 
4.  (Currently Amended)  The method of claim [[Error! Reference source not found.]] 1, wherein correlating the first data corpus with the second data corpus based on the non-personally identifying identifier comprises: identifying a first group of data in the first data corpus associated with a particular non- personally identifying identifier; identifying a second group of data in the second data corpus associated with the particular non-personally identifying identifier; and correlating the first group of data in the first data corpus with the second group of data in the second data corpus.
6.  (Currently Amended) The method of claim [[Error! Reference source not found.]] 1, further comprising: providing access to the first data provider so that the first data provider can verify the first search query, the first data accessor, and the transformed first search results based on the first rule.
7.  (Currently Amended) The method of claim [[Error! Reference source not found.]] 1, wherein the first rule is a first minimum bin aggregation rule and the second rule is a second minimum bin aggregation rule, the first minimum bin aggregation rule being greater than the second minimum bin aggregation rule and wherein validating the first search results based on the first rule and the second rule comprises validating the first search results based on the first rule.
Allowable Subject Matter
Claims 1-4, 6-11, 13-17 and 19-20 are allowed.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.